Case 1:10-cr-00176-TWP-DML Document 72 Filed 10/15/20 Page 1 of 2 PageID #: 448




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

 UNITED STATES OF AMERICA,                         )
                                                   )
                             Plaintiff,            )
                                                   )
                        v.                         )     No. 1:10-cr-00176-TWP-DML
                                                   )
 ANTHONY RAUPP,                                    ) -01
                                                   )
                             Defendant.            )

                ORDER ADOPTING REPORT AND RECOMMENDATION

        On October 2, 2020, the Magistrate Judge submitted his Report and Recommendation

 regarding the United States Probation Office's Petition for Warrant or Summons for Offender

 Under Supervision (Dkt. 71). The parties notified the Court that they waive the fourteen-day

 period to object to the Report and Recommendation. The Court, having considered the Magistrate

 Judge's Report and Recommendation, hereby adopts the Magistrate Judge's Report and

 Recommendation.

        IT IS SO ORDERED.

       Date:   10/15/2020
Case 1:10-cr-00176-TWP-DML Document 72 Filed 10/15/20 Page 2 of 2 PageID #: 449




 Distribution:

 William H. Dazey, Jr.
 INDIANA FEDERAL COMMUNITY DEFENDERS
 bill.dazey@fd.org

 Matthew Rinka
 UNITED STATES ATTORNEY'S OFFICE
 matthew.rinka@usdoj.gov

 Sara Varner
 INDIANA FEDERAL COMMUNITY DEFENDERS
 sara.varner@fd.org
